Citation Nr: 0618258	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-11 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  When this case was before the Board in 
July 2004 and March 2005, it was remanded for additional 
development.  


FINDINGS OF FACT

1.  During the period from June 29, 2001, through November 
17, 2005, the veteran's PTSD was productive of occupational 
and social impairment which most nearly approximates reduced 
reliability and productivity.

2.  Beginning November 18, 2005, the occupational and social 
impairment from the veteran's PTSD has most nearly 
approximated total.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD during the period prior to November 18, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for evaluation of 100 percent for PTSD 
beginning November 18, 2005, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was informed of the 
criteria for evaluating his PTSD in the May 2003 statement of 
the case.  In addition, he was provided VCAA notice, to 
include notice to submit any pertinent evidence in his 
possession, by correspondence mailed in April 2005.  Although 
the veteran has not been specifically informed of the 
criteria for establishing an effective date for a higher 
rating, the Board finds that there is no prejudice to him in 
proceeding to a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, the Board notes that the 
entire initial evaluation period is before the Board.  In 
this decision, the Board is granting a 100 percent evaluation 
from the date of a VA examination in November 2005 showing 
that the disability warrants a 100 percent evaluation.  The 
evidence pertinent to the assignment of the effective date 
for this higher evaluation is the same as that pertinent to 
establishing entitlement to a higher evaluation.  Therefore, 
the failure to provide the veteran with specific information 
concerning the criteria for assigning an effective date was 
no more than harmless error.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  




II.  Factual Background

Private hospital discharge summaries dated in September 1995 
and November 1995 show that the veteran was admitted due to 
severe depression and suicidal ideation with a suicide 
attempt in September 1995.  In September 1995, his 
psychiatric diagnoses included major depression, recurrent, 
severe; alcohol dependence, and cocaine abuse.  The Global 
Assessment of Functioning (GAF) score was 40.  The November 
1995 medical reports note that the veteran was diagnosed with 
schizo-affective disorder, depressed; alcohol dependence, 
recovered; and a history of cocaine abuse.  The GAF score was 
40.  

On VA examination in May 2002, mental status examination 
showed that the veteran was alert and made poor eye contact 
with the examiner.  It was noted that he was poorly dressed 
and unkempt, but when prompted he was cooperative.  No 
delusions or hallucinations were present.  He manifested 
suicidal thinking but not ideas or actual plans.  He denied 
homicidal ideations, intentions or plans.  His affect was 
flat but appropriate to thought content.  Cognitive functions 
were poor in terms of recent and past memory due primarily to 
the severely depressed mood.  Attention and concentration 
were moderately impaired.  The diagnoses included major 
depression, recurrent, without psychosis at present; chronic 
PTSD, and alcohol and substance abuse in alleged remission.  
The GAF score was 62.  The examiner noted that the veteran's 
PTSD was severe and may have caused occasional decrease in 
work efficiency with difficulties in establishing and 
maintaining effective work and social relationships.  His 
major depression was not linked to PTSD and was considered 
his principal impairment.  

An October 2002 VA hospital discharge summary reflects that 
the veteran was admitted to depression, agitation and some 
paranoid ideation.  He was alert and oriented times three 
with adequate memory and concentration.  The veteran reported 
some auditory hallucinations but denied paranoid ideation or 
psychotic symptoms.  His mood was irritable and dysphoric.  
The discharge diagnoses were major depression and PTSD by 
history.  The GAF score was 45 with mild impairment noted.  

VA outpatient treatment records dated from 1998 to 2003 show 
that the veteran was treated for various disorders, including 
major depressive disorder, recurrent, with psychosis; 
anxiety; dysthymia, and a history of alcohol abuse.  GAF 
scores of 58-60 were noted.  

A January 2004 VA joint medical statement indicates that the 
veteran's diagnoses included PTSD and major depression.  The 
health care providers related that the veteran's level of 
functioning had deteriorated to the point where he was unable 
to budget his money and was spending money in a manner that 
prevented him from being able to provide for the basic needs 
of his family.  Mental status examination showed no overt 
thought disorder.  He was grandiose.  His mood was depressed 
and judgment was poor.  Insight was lacking.  The diagnosis 
was bipolar disorder, depressed, severe.  The doctor opined 
that the veteran was not competent to manage his financial 
affairs and it was recommended that a guardian be appointed 
for his VA funds.  

A December 2004 psychological assessment notes that the 
veteran was oriented times three but was frequently vague and 
tangential and could not be considered a good historian.  
Mood and affect appeared normal.  No evidence of thought 
disorder was shown.  The veteran reported a history of 
suicidal ideation but not in the last 7 years.  He indicated 
that he had 5 psychiatric hospitalizations in the past.  A 
20-year history of alcohol abuse beginning at age 18 was 
reported.  The diagnoses included pain disorder, associated 
with both psychological factors and general medical 
condition, substance abuse in full reported remission, and 
rule out borderline personality disorder.  The GAF score was 
50.  The examiner noted that the influence of his possible 
personality disorder on his functioning remained unclear 
since he did not appear to have benefited functionally from 
mental health treatment to date.  

An April 2005 joint VA medical statement indicates that the 
veteran was considered to be unemployable due to multiple 
chronic medical conditions.  

VA medical records dated from June 2004 to September 2005 
show that the veteran received group and individual therapy 
for PTSD with anxiety; personality disorder; bipolar 
disorder, and major depressive disorder, recurrent.  An April 
2005 mental health clinic record notes that the veteran had 
not been seen for PTSD issues recently and had not attended 
PTSD group therapy.  It was noted that most of his individual 
therapy sessions were related to obtaining Social Security 
disability benefits and other financial assistance.  
Additional records note that the veteran reported stress due 
to legal and financial problems.  A September 2005 mental 
health progress note shows that the veteran presented with 
psychomotor retardation and flat affect.  He reported severe 
nightmares since his cousin shot himself and his wife.  He 
admitted to being very depressed but denied suicidal 
ideation.  Another September 2005 record notes that the 
veteran admitted that he was poorly motivated to attend any 
structured program.  

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination on November 18, 2005.  The examiner 
noted that the veteran served in the Republic of Vietnam and 
was exposed to horrific events, including the suicide of a 
friend by "blowing his head off" which was a daily 
recurring recollection for him.  The veteran experienced a 
moderate to severe degree of combat exposure .  The examiner 
noted that the veteran had a complicated situation because of 
his chronic and severe physical ailment.  The examiner 
indicated that the veteran had total social and occupational 
impairment and a total inability to perform activities of 
daily living.  It was noted that he was housebound and stayed 
in his room in the dark.  His wife had to provide constant 
assistance and supervision.  The examiner stated that the 
veteran was very needy and used oxygen due to advanced 
chronic obstructive pulmonary disorder.  It was noted that 
the veteran encountered substantial social and occupational 
difficulties with specific difficulties interacting with 
supervisors and peers.  In the past, he had lost considerable 
time from his work as a pastor and electrician due to his 
PTSD.  It was noted that the veteran had a daily frequency of 
symptoms with high severity.  It was noted that the veteran 
had multiple mental impairments.  

On examination, the veteran demonstrated poor capacity to 
care for his personal needs.  No hallucinations or delusions 
were present.  No obsessive or ritualistic behavior was 
detected.  His mood was assessed as significantly depressed 
and anxious.  His affect was constricted but appropriate to 
thought content and mood.  He denied suicidal or homicidal 
ideations, intentions or plans.  His thought processes were 
logical and coherent but he required frequent goal 
redirection.  The diagnoses included PTSD; bipolar disorder, 
and alcohol abuse, in remission.  It was noted that the 
veteran was socially isolated, unemployable and had multiple 
physical difficulties.  The GAF score was 32 for PTSD and 32 
for bipolar disorder.  The examiner concluded that the 
veteran's PTSD was productive total social and industrial 
impairment.  He noted that the bipolar disorder was equally 
disabling.  The examiner indicated that in the absence of 
bipolar disorder the veteran would be fully disabled due to 
PTSD.  


III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  A score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id.  
A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  




IV.  Analysis

The veteran was granted service connection and a 50 percent 
evaluation for PTSD in the May 2002 rating decision on 
appeal.  Consequently, the entire initial evaluation period 
is before the Board.  

The report of the VA psychiatric examination on November 18, 
2005, shows that the examiner reviewed the veteran's 
pertinent medical history, thoroughly examined the veteran 
and determined that the veteran's PTSD is totally disabling.  
The information and medical conclusions reported in this 
examination report support the assignment of a 100 percent 
rating under the schedular criteria.  The originating agency 
has, in essence, declined to grant a 100 percent rating on 
the basis of this examination report because it has found the 
report to be inadequate for rating purposes.  While the 
originating agency is free to reject the examination report, 
the appropriate remedy is to return the examination report 
for corrective action or to order a new VA examination.  The 
originating agency failed to do so.  The Board has not found 
the examination report to be inadequate for rating purposes.  
Accordingly, the Board concludes that a 100 percent rating is 
warranted from November 18, 2005.

With respect to the initial evaluation period prior to 
November 18, 2005, the Board notes that the GAF score of 62 
noted by the May 2002 VA examiner does not support the 
assignment of more than a 50 percent rating.  Moreover, he 
did not identify psychiatric symptoms associated with the 
criteria for a higher rating.  Finally, his assessment of the 
occupational and social impairment from the disability is 
consistent with a 50 percent evaluation.  For the most part, 
the treatment records and other pertinent medical evidence do 
not identify significant problems or symptoms associated with 
PTSD.  Instead, they primarily relate to the symptoms and 
resulting impairment associated with the veteran's depressive 
disorder.  For instance, the October 2002 VA hospital 
discharge summary shows a diagnosis of PTSD by history only.  
Although the January 2004 VA medical statement notes that the 
veteran's diagnoses included PTSD, it also shows that the 
only diagnosis reported based on the current mental status 
examination was bipolar disorder and that the veteran was 
considered incompetent to handle his financial affairs due to 
the bipolar disorder.  

In sum, the preponderance of the evidence demonstrates that 
the occupational and social impairment from the veteran's 
PTSD during the period prior to November 18, 2005, most 
nearly approximated the reduced reliability and productivity 
contemplated by a 50 percent evaluation.  Accordingly, a 
higher initial evaluation for PTSD is not warranted for the 
period prior to November 18, 2005.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
during the initial-evaluation period prior to November 18, 
2005, is denied.

Entitlement to a rating of 100 percent for PTSD beginning 
November 18, 2005, is granted, subject to the criteria 
governing the payment of VA monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


